     Case 2:19-cr-00642-VAP Document 47-1 Filed 12/30/19 Page 1 of 2 Page ID #:317



 1 THOMAS P. O’BRIEN, State Bar No. 166369
   IVY A. WANG, State Bar No. 224899
 2 BROWNE GEORGE ROSS LLP
   801 South Figueroa Street Suite 2000
 3 Los Angeles, CA 90017
   Telephone: (213) 725-9800
 4 Facsimile: (213) 725-9808
   E-mail: tobrien@bgrfirm.com
 5
   EVAN J. DAVIS, State Bar No. 250484
 6 HOCHMAN SALKIN TOSCHER PEREZ, P.C.
   9150 Wilshire Boulevard, Suite 300
 7 Beverly Hills, California 90212-3414
   Telephone: (310) 281-3200
 8 Facsimile: (310) 859-1430
   E-mail: davis@taxlitigator.com
 9
10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11

12                              UNITED STATES DISTRICT COURT
13                             CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                    CASE NO.: 19-cr-00642-VAP
15                Plaintiff,                      [PROPOSED] ORDER RE BRIEFING
                                                  SCHEDULE FOR DEFENDANT
16                       v.                       ZUBERI’S MOTION TO STRIKE
                                                  GOVERNMENT’S SENTENCING
17   IMAAD SHAH ZUBERI,                           POSITION
18                Defendant.
19           Having read and considered the parties’ Stipulation Re Briefing Schedule for
20   Defendant Zuberi’s Motion to Strike Government’s Sentencing Position, and with good
21   cause appearing, the Court ORDERS as follows:
22           The briefing schedule on the Motion shall be as follows: the government’s
23   opposition brief shall be due on January 10, 2020, and Mr. Zuberi’s reply, if any, shall
24   be due on January 17, 2020.
25           IT IS SO ORDERED.
26

27
      DATE                                         HONORABLE VIRGINIA A. PHILLIPS
28                                                 UNITED STATES DISTRICT JUDGE

     1393701.1
     Case 2:19-cr-00642-VAP Document 47-1 Filed 12/30/19 Page 2 of 2 Page ID #:318



 1   Presented by:
 2 /s/ Thomas P. O’Brien
    THOMAS P. O’BRIEN
 3  Attorney for Defendant
    Imaad Shah Zuberi
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1393701.1                               2
